DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-7, 15, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Figure 1 of Koch (U.S. PG Pub. No. 2013/0244846 A1) discloses a combination for producing a dental component, the combination comprising each of a milling machine (2) and a blank (3).  Please note that an exemplary blank (3) can be seen in Figure 4.  As to the blank (3), it has a surrounding mounting (25).  With regards to the milling machine (2), it is for producing the dental component from the blank (3).  Figure 5 of Koch has been annotated and provided on the following page.  As can be seen therein, the milling machine (2) of the combination comprises a stop and a holder (22).  
As to the holder (22), it receives the surrounding mounting (25) of the blank (3).  That is to say that the exterior of the holder (22) is surrounded by said surrounding mounting (25) of said blank (3).  As to the surrounding mounting (25), it can be seen in annotated Figure 5 that is has both a small diameter portion and a large diameter portion.  As can be seen within at least Figures 2 and 4 of Koch, when the blank (3) is connected to the holder, at least the large diameter portion of the surrounding mounting (25) is brought into contact with the stop for positioning purposes.  Please note that the blank (3), via the surrounding mounting (25) thereof, is detachably connected to the holder.  


    PNG
    media_image1.png
    817
    1165
    media_image1.png
    Greyscale

	
As can be seen above in annotated Figure 5, the holder (22) of the milling machine (2) has a singular opening (23) formed therein.  As such, Koch does not teach, “the holder having two opposing openings” wherein “a connecting line between centers of the two opposing openings in the holder extends through a longitudinal axis of said holder.”  
As can also be seen above in annotated Figure 5, the large diameter portion of the surrounding mounting (25) has a singular mounting opening (24) formed therein.  As such, Koch does not teach, the surrounding mounting having “two opposing mounting openings.”  
Based on the foregoing, Koch does not teach that when the blank (3) is connected to the holder the “two opposing mounting openings are aligned with the opposing openings of the holder 
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Koch so as to produce the present invention as set forth in claim 1.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL VITALE/Examiner, Art Unit 3722        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722